Citation Nr: 1507104	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  06-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This appeal has been remanded by the Board eight times in the past to address the same developmental deficiencies.  Unfortunately, the case will now be remanded a ninth time, as substantial compliance with prior remand directives is yet to have been accomplished.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In the June 2014 Board remand, the Board noted an October 2012 statement from the Veteran, wherein the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  To date, this claim has not been addressed by the Agency of Original Jurisdiction (AOJ).  As such, it is again referred to the AOJ for appropriate action. 


REMAND

The Veteran has claimed entitlement to service connection for acquired psychiatric disorders, in addition to the already service-connected PTSD.  The evidence indicates he has been diagnosed with several acquired psychiatric disorders throughout the pendency of his claim, to include a mood disorder, anxiety disorder, depressive disorder, and substance abuse disorder.  The Veteran contends these disorders either originated in service, were caused by his service-connected PTSD, or were aggravated by his service-connected PTSD.  

To date, the Veteran has undergone four VA examinations.  Additionally, the Board has requested an additional five addendum medical opinions.  Unfortunately, the examiners have not addressed the questions that have been posed.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since substantial compliance has not been obtained, an additional remand is necessary. 

Additionally, the originating agency should undertake appropriate development to obtain any ongoing treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim, to specifically include a mood disorder, depressive disorder, substance abuse disorder, and anxiety disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.


Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's mood disorder: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the examiner is of the opinion that a mood disorder has not been present during the period of the claim, the examiner must provide a full explanation as to why such a diagnosis has not been warranted at any time during the period of the claim. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's depressive disorder: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the examiner is of the opinion that a depressive disorder has not been present during the period of the claim, the examiner must provide a full explanation as to why such a diagnosis has not been warranted at any time during the period of the claim. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's substance abuse disorder: 

a) was caused by his service-connected PTSD; or

b) was permanently worsened by his service-connected PTSD.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the examiner is of the opinion that a substance abuse disorder has not been present during the period of the claim, the examiner must provide a full explanation as to why such a diagnosis has not been warranted at any time during the period of the claim. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's anxiety disorder: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the examiner is of the opinion that an anxiety disorder has not been present during the period of the claim, the examiner must provide a full explanation as to why such a diagnosis has not been warranted at any time during the period of the claim. 

If the examiner is of the opinion that any other acquired psychiatric disorders have been present during the period of the claim, the examiner should answer the above questions with respect to each such disorder and provide the rationale for the opinions expressed.

3.  The RO or the AMC must ensure that the examination report is in compliance with the Board's remand directives. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






